Citation Nr: 1143375	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the reduction from a 50 percent disability rating to a 20 percent disability rating for degenerative disc disease of the lumbar spine effective from October 1, 2009, was proper.

2.  Entitlement to a disability rating in excess of 50 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1966 and from February 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2009 rating decisions of the North Little Rock, Arkansas Department of Veterans' Affairs (VA) Regional Office (RO).

The issues of a disability rating in excess of 50 percent for degenerative disc disease of the lumbar spine and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 rating decision awarded an increased disability rating for degenerative disc disease of the lumbar spine and assigned a 50 percent disability rating, effective November 8, 2004.

2.  A November 2008 VA examination demonstrated the absence of unfavorable ankylosis of the thoracolumbar spine.

3.  Following a December 2008 rating decision which informed the Veteran of a proposed reduction in the disability rating for degenerative disc disease of the lumbar spine from 50 percent to 20 percent, a December 2008 notice of the proposed reduction did not properly advise the Veteran of his due process rights concerning the proposal of reduction.  

4.  A July 2009 rating decision reduced the 50 percent evaluation assigned for the Veteran's degenerative disc disease of the lumbar spine to 20 percent, effective October 1, 2009.  


CONCLUSION OF LAW

The reduction of the assigned 50 percent disability rating for degenerative disc disease of the lumbar spine effective October 1, 2009, was improper and restoration of the 50 percent disability rating for such disability is warranted effective from October 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2011).  The United States Court of Appeals for Veterans Claims has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292   (1999).


Analysis

In a March 2005 rating decision, the RO awarded an increased disability rating for degenerative disc disease of the lumbar spine and assigned a 50 percent disability rating, effective November 8, 2004.  By a July 2009 rating decision, the RO reduced the 50 percent evaluation assigned for the Veteran's degenerative disc disease of the lumbar spine to 20 percent, effective October 1, 2009.  

The Veteran takes issue with the disability rating assigned when his service connected degenerative disc disease of the lumbar spine was reduced from 50 percent to 20 percent.  

This issue essentially involves two questions.  First, was the reduction in the 50 percent disability rating proper; and second, whether the assignment of a higher disability rating for degenerative disc disease of the lumbar spine is proper.  The Board notes that, as the issue of a disability rating in excess of 50 percent for degenerative disc disease of the lumbar spine is being remanded for additional development, the second part of this analysis will not be addressed in the decision portion.  

With respect to the issue of whether the reduction in the 50 percent disability rating proper, since the reduction to 20 percent was effective on October 1, 2009, the Veteran's 50 percent disability rating was one month short of being in effect for five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and the evaluation can be reduced on reexamination demonstrating improvement in the disability.  38 C.F.R. § 3.344(c) (2011) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).  

Based on a review of the procedural history, it appears that the RO has not complied with all of the requirements of 38 C.F.R. § 3.105(e).  A December 2008 rating decision informed the Veteran of a proposed reduction in the disability rating for degenerative disc disease of the lumbar spine from 50 percent to 20 percent.  Thereafter, the Veteran was notified of his rights and was given an opportunity for a hearing and time to respond by way of a December 2008 letter.  While the December 2008 notice letter notified the Veteran of the proposed reduction, and the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires"), the Board finds that the December 2008 notice letter improperly notified that he would be given 30 days for the presentation of additional evidence to show that compensation payments should be continued at their present level, rather than the 60 days as prescribed by VA regulation.  38 C.F.R. § 3.105(e) (2011).  As such, the Veteran was not properly notified of the proposed reduction, pursuant to 38 C.F.R. § 3.105(e).  Thus, the Board finds that the reduction from 50 percent for degenerative disc disease of the lumbar spine was improper.  Accordingly, the 50 percent disability rating for degenerative disc disease of the lumbar spine is restored effective from October 1, 2009.  



ORDER

The reduction of the 50 percent disability rating for degenerative disc disease of the lumbar spine was improper, and the 50 percent disability rating is restored, effective the date of the reduction, October 1, 2009; the appeal as to this issue is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of a disability rating in excess of 50 percent for degenerative disc disease of the lumbar spine and TDIU must be remanded for further development.

In November 2004, VA received a Social Security Administration (SSA) decision and notice of decision, issued in October 2004, in which the Veteran was awarded SSA disability benefits.  The SSA decision's findings included a finding that the Veteran's work activity was not deemed to be substantial gainful activity, due, in part, to his back pain and that he "suffered" from impairments which included degenerative disc disease.  In a November 2008 VA examination, the Veteran reported that he had to quit work in December 2004 due to his chronic low back condition.  The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claims on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran submitted several statements from a private physician, Dr. S., in June 2007, September 2007, and February 2009, in which he reported that the Veteran had known degenerative disc disease of the lumbar sacral spine and clinical spinal stenosis and that it was his impression that, because of this condition, the Veteran was permanently and totally disabled and unable to participate in gainful employment.  In the February 2009 statement, Dr. S. additionally reported that after an examination in February 2009, he felt that the Veteran's condition had worsened and he felt that the Veteran remained permanently disabled.  

In August 2007, the Veteran submitted a VA Form 21-4142,  Authorization and Consent to Release Information to VA, for the same physician, Dr. S. for treatment in June 2007 of the back, hands, and feet.  

It appears that, although the Veteran's statements and the statements submitted by Dr. S. both indicate the Veteran was treated by Dr. S. for his lumbar spine disability, these private records of treatment have not been associated with the record and no attempt to obtain these records has yet been made.  Therefore upon remand, the AMC/RO should attempt to obtain these records, to include requesting the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician who treated him for his lumbar spine disability.  If such records are unavailable for any physician, the RO should provide documentation of this fact in the claims file.  

Also, in considering the statements of Dr. S., that after his examination in February 2009, he felt that the Veteran's condition had worsened and he felt that the Veteran remained permanently disabled, the Board finds that, as the Veteran was last provided a VA examination in November 2008, approximately three years ago, and the statements by the Veteran's private physician indicate that his degenerative disc disease of the lumbar spine has worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Finally, with respect to the Veteran's claim for TDIU, the Veteran contends that he is unemployable due to his service-connected his degenerative disc disease of the lumbar spine.  He has provided statements throughout the record regarding his employment.  

An October 2004 SSA decision, in which the Veteran was awarded SSA disability benefits, reflects findings that the Veteran's work activity was not deemed to be substantial gainful activity, due, in part, to his back pain, he "suffered" from impairments including degenerative disc disease, his highest education level was a GED (high school equivalency) education, and he did not have transferable skills to perform other work within his physical and mental residual functional capacity.  

In a June 2007 letter, the Veteran's private physician, Dr. S. reported that the Veteran had known degenerative disc disease of the lumbar sacral spine and clinical spinal stenosis and that it was his impression that the Veteran was permanently and totally disabled and unable to participate in gainful employment.  

The Veteran reported in his July 2007 claim for TDIU, that he last worked as a greeter at Wal-Mart, from November 1999 to November 2004, he previously worked as a welder since 1978, he became too disabled to work in November 2004, and he last worked full time in 2002.  

In an August 2007 VA examination, the Veteran reported that he had worked as a welder and last worked at Wal-Mart, stopping at the age of 59.  The examiner found that the Veteran's intervertebral disc syndrome did not prevent him from being gainfully employed for light duty but did prevent him from being gainfully employed from heavy duty.  

In a September 2007 letter, Dr. S. reported that, the Veteran had known degenerative disc disease of the lumbar sacral spine and clinical spinal stenosis and that it was his impression that, because of this condition, the Veteran was permanently and totally disabled and unable to participate in gainful employment.  

In an April 2008 statement, the Veteran's store manager at Wal-Mart reported that the Veteran was an associate sales clerk for Wal-Mart and worked in the garden shop.  The store manager stated that, due to the Veteran's physical health issues during his last year, he had to reduce his hours repeatedly and by the end of his employment, he reduced his hours down to 10 to 20 hours a week.  The store manager noted that at this time, the Veteran was having back pain and had to retire due to his health.  

In a November 2008 VA examination, the Veteran reported that he had to quit work in December 2004 due to his chronic low back condition.  

In a February 2009 statement, Dr. S. again noted that the Veteran had known degenerative disc disease of the lumbar sacral spine and clinical spinal stenosis and that it was his impression that, because of this condition, the Veteran was permanently and totally disabled and unable to participate in gainful employment.  Dr. S. additionally stated that, after an examination in February 2009, he felt that the Veteran's condition had worsened and that the Veteran remained permanently disabled.  

VA outpatient treatment reports through June 2010 also reflect that the Veteran has been treated for low back pain, including the use of prescribed narcotics for pain, namely Methadone.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011). 

The Veteran's sole service connected disability is degenerative disc disease of the lumbar spine, rated as 50 percent disabling.  Thus, he does not meet the schedular criteria as set forth above.  However, the question remains as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011). 

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356   (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board observes that the Veteran's service-connected degenerative disc disease of the lumbar spine does not meet the schedular criteria per 38 C.F.R. § 4.16(a) (2011), and as such, consideration must also be given to an extraschedular rating.  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Referral is required where there is a plausible basis for concluding that the veteran is unable to secure and follow a gainful occupation.  Id. at 9.  

In light of the above information, the Board finds that the threshold has arguably been met here.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review particularly in view of any additional SSA records and private medical records which may be associated with the claims file in order to assess the impact of the Veteran's degenerative disc disease of the lumbar spine (including the use of narcotic medication for the related pain) upon his employment/employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The AMC/RO should obtain and associate with the claims file any pertinent medical records of treatment for the Veteran's degenerative disc disease of the lumbar spine that are adequately identified by the Veteran, to include private medical records from Dr. S, the physician who furnished the June 2007, September 2007 and February 2009 statements.  In doing so, the RO should request the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician identified.  The RO/AMC should document whether or not these documents were available.  

3.  After the records above have been associated with the record, or a negative response has been received, the AMC/RO should arrange for a VA examination of the Veteran to address the following: (1) to determine the extent and severity of his service-connected degenerative disc disease of the lumbar spine, and (2) for the purpose of determining the impact that his service-connected disability has on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All indicated studies should be performed, to include range of motion testing.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

(A).  The examiner is asked to comment on the degree of severity of the Veteran's service-connected degenerative disc disease of the lumbar spine and its affect on his employment and activities of daily living.  

(b).  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disability (degenerative disc disease of the lumbar spine) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

If the examiner finds that the Veteran's service-connected disability does not render him incapable of maintaining substantially (more than marginal) gainful employment, s/he is asked to comment on June 2007, September 2007 and February 2009 opinions of Dr. S. regarding the Veteran's employability.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disability at issue or because of some other reason.  

4.  Following the above, the RO/AMC should review all relevant evidence.  If the percentage standards for TDIU set forth at 38 C.F.R. § 4.16(a) are not met, and regardless of whether or not the VA medical opinion obtained indicates that the Veteran is unemployable by reason of service-connected disabilities, the Rating Board should submit the claim to the Director, Compensation and Pension Service, for extraschedular consideration to include on the basis of the SSA records, private medical records, and June 2007, September 2007 and February 2009 private physician's statements in accordance with 38 C.F.R. § 4.16(b). 

5.  After Paragraph #3 is completed, the claim for a disability rating in excess of 50 percent for degenerative disc disease of the lumbar spine should be readjudicated in light of all of the evidence of record.  Also, if referral to the Director, Compensation and Pension Service is not in order, the claims for TDIU should also be readjudicated in light of all of the evidence of record.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


